Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1, which includes: a computing subsystem comprises: 5a plurality of drive-sense circuits operable for coupling to a plurality of loads, wherein a drive- sense circuit of the plurality of drive-sense circuits functions to: generate a small magnitude analog drive signal based on a reference signal; regulate the small magnitude analog drive signal as a characteristic of a load of the plurality of loads; 10generate a change signal based on regulation of the small magnitude analog drive signal; and generate a digital signal based on the change signal, wherein the digital signal is indicative of the characteristic of the load; and 15a processing module operably coupled to the plurality of drive-sense circuits, wherein the processing module is operable to: receive a set of digital signals from at least some of the plurality of drive-sense circuits, wherein the set of digital signals includes the digital signal, wherein a second digital signal of the set of digital signals is indicative of a characteristic of a second load of the plurality 20of loads, wherein a second drive-sense circuit of the plurality of drive-sense circuits generates the second digital signal when operably coupled to the second load; and process the set of digital signals to produce a plurality of frames of load data regarding the plurality of loads, wherein a frame of the load data of the plurality of frames of load data is a representation of the characteristics of the at least some of plurality of loads at a 25sampling interval of a plurality of sampling intervals.
And claim 10 which includes: a touch screen computing subsystem comprises: 25a touch screen display including a plurality of loads; a plurality of drive-sense circuits operable for coupling to the plurality of loads, wherein a drive- sense circuit of the plurality of drive-sense circuits functions to: generate a small magnitude analog drive signal based on a reference signal; 30regulate the small magnitude analog drive signal as a characteristic of a load of the plurality of loads; SGS0001462generate a change signal based on regulation of the small magnitude analog drive signal; and generate a digital signal based on the change signal, wherein the digital signal is indicative of the characteristic of the load; and 5 a processing module operably coupled to the plurality of drive sense circuits, wherein the processing module is operable to: receive a set of digital signals from at least some of the plurality of drive-sense circuits, wherein the set of digital signals includes the digital signal, wherein a second digital signal 10of the set of digital signals is indicative of a characteristic of a second load of the plurality of loads, wherein a second drive-sense circuit of the plurality of drive-sense circuits generates the second digital signal when operably coupled to the second load; and process the set of digital signals to produce a plurality of frames of load data regarding the plurality of loads, wherein a frame of the load data of the plurality of frames of load data 15is a representation of the characteristics of the at least some of plurality of loads at a sampling interval of a plurality of sampling intervals.

The closest prior art of record, Roberts US 20030214486 which discussed a computing subsystem comprises: 5a plurality of drive-sense circuits (fig. 4B, items 411, 412, 421, 422, 431, 432, 441, 442) operable for coupling to a plurality of loads ((fig. 4B, 401, 402, 403, 404), wherein a drive- sense circuit of the plurality of drive-sense circuits functions to: generate a small magnitude analog drive signal (fig. 4B, drive circuitry 412, 422, 432, 442 for each sensor is used to energize the sensors as per [0055]) based on a [[reference signal]]; regulate the small magnitude analog drive signal as a characteristic of a load of the plurality of loads ([0056]); 
10generate a change signal based on regulation of the small magnitude analog drive signal (fig. 4B, Analog error correction 491-494); and 
generate a digital signal (fig. 4B, output of 470 A/D Converter) based on the change signal, wherein the digital signal is indicative of the characteristic of the load (fig. 4B, item 401-404). 
But Roberts does not teach wherein the processing module is operable to: receive a set of digital signals from at least some of the plurality of drive-sense circuits, wherein the set of digital signals includes the digital signal, wherein a second digital signal 10of the set of digital signals is indicative of a characteristic of a second load of the plurality of loads, wherein a second drive-sense circuit of the plurality of drive-sense circuits generates the second digital signal when operably coupled to the second load; and process the set of digital signals to produce a plurality of frames of load data regarding the plurality of loads, wherein a frame of the load data of the plurality of frames of load data 15is a representation of the characteristics of the at least some of plurality of loads at a sampling interval of a plurality of sampling intervals.


The closest prior art of record, Roberts US 20030214486 which discussed a touch screen computing subsystem comprises: 25a touch screen display including a plurality of loads (fig. 4B);
a plurality of drive-sense circuits (fig. 4B, items 411, 412, 421, 422, 431, 432, 441, 442) operable for coupling to a plurality of loads ((fig. 4B, 401, 402, 403, 404), wherein a drive- sense circuit of the plurality of drive-sense circuits functions to: generate a small magnitude analog drive signal (fig. 4B, drive circuitry 412, 422, 432, 442 for each sensor is used to energize the sensors as per [0055]) based on a [[reference signal]]; regulate the small magnitude analog drive signal as a characteristic of a load of the plurality of loads ([0056]); 
10generate a change signal based on regulation of the small magnitude analog drive signal (fig. 4B, Analog error correction 491-494); and 
generate a digital signal (fig. 4B, output of 470 A/D Converter) based on the change signal, wherein the digital signal is indicative of the characteristic of the load (fig. 4B, item 401-404). 
But Roberts does not teach wherein the processing module is operable to: receive a set of digital signals from at least some of the plurality of drive-sense circuits, wherein the set of digital signals includes the digital signal, wherein a second digital signal 10of the set of digital signals is indicative of a characteristic of a second load of the plurality of loads, wherein a second drive-sense circuit of the plurality of drive-sense circuits generates the second digital signal when operably coupled to the second load; and process the set of digital signals to produce a plurality of frames of load data regarding the plurality of loads, wherein a frame of the load data of the plurality of frames of load data 15is a representation of the characteristics of the at least some of plurality of loads at a sampling interval of a plurality of sampling intervals.

Park teach US 20160370949 teach a touch screen computing subsystem comprises: 25a touch screen display including a plurality of loads (fig. 1, TS ):
a plurality of drive-sense circuits (fig. 1, items 260 and 210) operable for coupling to a plurality of loads (fig. 1, TS), 
and further discusses ouch screen controller which controls a capacitive touch screen including capacitive touch sensors connected to a sensing line and a drive line and sensing a touch event of the capacitive touch screen. The touch screen controller includes a first comparator for comparing a reference signal with a sensing signal output from the sensing line and generating a first output signal, a filter for generating a second output signal by integrating the first output signal in each sensing cycle, and an analog-to-digital converter (ADC) for converting the second output signal to a digital signal. The touch screen controller further includes a controller for determining at least one of whether a noise is generated and whether the touch event is generated based on a reference digital signal and the digital signal, and adjusting the number of the sensing cycles of the filter based on a result of the determination.
However, none of the prior art by itself or in combination teach wherein the processing module is operable to: receive a set of digital signals from at least some of the plurality of drive-sense circuits, wherein the set of digital signals includes the digital signal, wherein a second digital signal 10of the set of digital signals is indicative of a characteristic of a second load of the plurality of loads, wherein a second drive-sense circuit of the plurality of drive-sense circuits generates the second digital signal when operably coupled to the second load; and process the set of digital signals to produce a plurality of frames of load data regarding the plurality of loads, wherein a frame of the load data of the plurality of frames of load data 15is a representation of the characteristics of the at least some of plurality of loads at a sampling interval of a plurality of sampling intervals.

Claims 2-19 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625